                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

JIMMIE DALE BREAUX #608789               CASE NO. 6:17-CV-01618 SEC P

VERSUS                                   JUDGE JUNEAU

KEITH DEVILLE                            MAGISTRATE JUDGE WHITEHURST

                                    JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED the instant application be DENIED

and DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 7th day of February,

2019.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
